Application for writ of mandamus to require the defendant, board of elections of Buncombe County, to place the plaintiff's name on a ballot to be used in the Democratic primary, 7 June, 1930, for nomination as candidate for office of judge of the General County Court of Buncombe County in the general election to be held 4 November, 1930, denied because, under the law, it was not clear that the defendant, board of elections, had ruled erroneously in declaring that no election was to be held for said office in 1930, for that the term of the present encumbent did not expire until 31 December, 1931. No primary election was held in June, 1930, for said nomination; and no election was held in November, 1930, for said office.
Plaintiff appeals, assigning error.
Dismissed as moot on authority of Pruitt v. Wood, ante, 788, andRasberry v. Hicks, ante, 702.
Appeal dismissed. *Page 820